MttRdock,
dissenting: I dissent from that part of the opinion in this case which holds that Jacob F. Brown sustained a loss of the cost of certain Japanese bonds. Such facts as are before us distinguish this case from the White Dental case relied upon by the petitioner. The petitioner was the creditor of Japan which, like our country, had been at war with Germany. A.t the end of 1918 when the loss was claimed to have been sustained the war was over. The bonds were payable in English sterling. Germany had sequestered the bonds but had never made any effort to do anything more than merely hold them. We have not been told of the terms or conditions of the bonds or of the attitude of Japan toward such bondholders as the petitioner. The Commissioner has held that the petitioner did not sustain any loss in the year 1918. On the showing made by the *871petitioner I am not convinced tbat the Commissioner erred. Nor do I believe that the petitioner has shown that he was helpless to secure the return of his property. If, as a practical matter, he was helpless to secure the return of his property, he should have offered proof of such fact. Proof that the bonds were sequestered is not enough.
McMahon agrees with this dissent.